PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/951,736
Filing Date: 25 Nov 2015
Appellant(s): Or et al.



__________________
Edgar W, Harlan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 21, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim rejections – 35 USC § 103
Claims 1, 5, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pellicciari et al. in Journal of Medicinal Chemistry 45(17), 3569 – 3572 (2002) in view of Herr, R.J. in Bioorganic & Medicinal Chemistry 10(11), 3379–3393 (2002) and Enhsen et al. in US patent 5,466,815 (published: November 14, 1995).
Pellicciari teaches synthesis and evaluation of a series of 6α-alkyl-substituted analogues of chenodeoxycholic acid (CDCA) as potential farnesoid X receptor (FXR) ligands. Pellicciari teaches among them, 6α-ethyl-chenodeoxycholic acid (6-ECDCA; structure shown below) was shown to be a very potent and selective FXR agonist (EC50 = 99 nM) and to be endowed with anticholeretic activity in an in vivo rat model of cholestasis (Abstract). 

    PNG
    media_image2.png
    407
    577
    media_image2.png
    Greyscale

Pellicciari teaches 6-ECDCA (6b) was the most potent derivative and was selected for further characterization in an in vivo model of cholestasis in male Wistar rats.  Pellicciari teaches 6-ECDCA (6b) was infused in saline solution (page 3571; i.e. a pharmaceutical composition comprising a pharmaceutically acceptable carrier; instant Claim 15).  As evidenced by Example 3 (page 39) of the present specification, 6-ECDCA possesses the same stereochemistry at position 17 of the steroid backbone as that recited in instant Formula 1.
Pellicciari teaches 6-ECDCA (6b) was effective in protecting against cholestasis induced by LCA (2), but that the effect was lost over time, and a drop in bile flow was observed when the infusion of the compound was stopped (page 3571). 
Pellicciari does not teach a compound of Formula I as recited in amended Claim 1.
There are two differences between 6-ECDCA and a compound of instant Formula (I), as recited in amended Claim 1 (see Figure below).  The first is that the compounds of Formula (I) possess a tetrazole moiety in place of the carboxylic acid group and the second difference is that the chain linking the tetrazole moiety to the steroid backbone has three methylene groups instead of two.

    PNG
    media_image3.png
    247
    1041
    media_image3.png
    Greyscale

     6-ECDCA (6b)						    Compound of Formula (I)
Herr teaches 5-substituted-1H-tetrazoles as isosteric replacements for carboxylic acids (Abstract).  Herr teaches 5-substituted-1H-tetrazoles have found common usage as isosteric replacement for the carboxylic acid moiety.  Herr teaches it has been long held that 5-substituted-1H-tetrazoles (RCN4H) may serve as a non-classical isostere for the carboxylic acid moiety (RCO2H) in biologically active molecules.  Herr teaches the term non-classical isosterism (used interchangeably with the term bioisosterism) refers to the concept in which functional groups that have similar physicochemical properties may be interchangeable, resulting in similar biological properties (page 3380 and Figure 1., below).

    PNG
    media_image4.png
    260
    722
    media_image4.png
    Greyscale

Herr teaches in the design of drug molecules, one advantage of tetrazolic acids over carboxylic acids is that they are resistant to many biological metabolic degradation pathways.  Herr teaches that although a reduction in potency may be observed the rd paragraph).
Herr teaches that tetrazoles are metabolically resistant to many of the biological transformations that the carboxylic acid functionality is susceptible to in the liver, and cites examples from the literature showcasing the development of drug substances which have resulted from the use of this non-classical isosteric replacement tactic.
The combination of Pellicciari and Herr do not teach modifying the number of methylenes in the chain linking the carboxylic acid to the steroid backbone of 6-ECDCA.
 Enhsen teaches tetrazole derivatives of bile acids, processes for their preparation, and use of these compounds as medicaments and cholesterol lowering agents (Abstract).  Enhsen teaches the compounds have a high affinity for the specific bile acid transportation system of the small intestine and inhibit bile acid resorption (column 1, lines 15 – 17).
Enhsen teaches (column 1, lines 60 – 67 to column 2, lines 1 – 12):
 i)  Most natural bile acids have a terminal carboxyl group (carbon atom 24) in the side chain on the D ring of the steroid structure and that the tetrazol-5-yl group is an isosteric group to the carboxyl function, i.e. it has similar steric, electronic and acid properties to the carboxyl function itself.  
ii)  It is known from medical chemistry that when the carboxyl group of certain active compounds is replaced by a tetrazol-5-yl radical, the affinity for enzymes and proteins is retained or increased and a better action potential can thus be achieved.  

The bile acid derivative compounds of Enhsen are defined by tetrazole moieties linked to the steroid backbone by a group ‘Z’ (See formula IV, below):

    PNG
    media_image5.png
    548
    405
    media_image5.png
    Greyscale

wherein the scope of the linking group ‘Z’ encompasses both the linking group in 6-ECDCA (i.e. n = 0 and m + o = 2) and those instantly claimed (e.g. n = 0 and m + n = 3 - 5).
Specifically, Enhsen teaches a homologous series of tetrazole compounds of formula IV having a linking group having one to three methylene groups:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Enhsen teaches, in Table1, that compounds 4 (m = 1) and 14 (m = 3) inhibit bile acid uptake.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the bile acid 6-ECDCA of Pellicciari as a lead compound for further modification.  One would have been motivated to do so because Pellicciari teaches 6-ECDCA is the most potent compound disclosed and is active in an in vivo model of cholestasis.  Moreover, one would have been motivated to specifically modify the carboxylic acid group in the bile acid 6-ECDCA of Pellicciari with a tetrazole group because Herr teaches 1) 5-substituted-1H-tetrazoles (RCN4H) are isosteres for the carboxylic acid moiety (RCO2H) in biologically active molecules (i.e. tetrazoles and carboxylic acids) are expected to have similar physicochemical properties may be interchangeable, resulting in similar biological properties); 2) tetrazoles are more resistant compared to carboxylic acids to many biological metabolic degradation pathways and 3) resistance of tetrazole drug substances to metabolism may result in a longer duration of action versus carboxylic acids.
Accordingly, in view of the observation by Pellicciari that the protective effect against cholestasis induced by LCA with 6-EDCA was lost over time (i.e. a drop in bile flow when the infusion of the compound was stopped), one of ordinary skill would have 
Finally, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the number of methylene groups (two) in the side chain linking the carboxylic acid or the bioisosteric tetrazole analogue of 6-EDCA to a compound having either one or three methylene groups (the latter being a compound within the scope of instant Formula I).  One would have been motivated to do so with a reasonable expectation of obtaining a compound that exhibits a protective effect against cholestasis, because Enhsen teaches, in a structurally related series of steroidal-tetrazole bile acid compounds, that varying the number of methylene groups in said side chain, from one and three, provides compounds that exhibit comparable pharmacological activity.
Moreover, as discussed in MPEP 2144.08, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2 groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Accordingly, it would have been prima facie obvious to modify the tetrazole analogue of 6-EDCA (Pellicciari and Herr) which possesses two methylene groups, with a third (one additional) -CH2 group.  One would have been motivated to do so because said compounds are of sufficiently close structural similarity that there would be a  expectation that such a compound would possess similar properties.  Such a conclusion of obviousness is further supported by the homologous series of bile acid tetrazole compounds taught by Enhsen which demonstrate similar pharmacological activity.

(2) Response to Argument
1)  Appellant argues (Brief, page 6):

Example 14 of Ehnsen et al. is the structurally closest compound of Ehnsen et al. to instant Compound 2. Compound 2 differs from Example 14 of Ehnsen et al. in having (1) no substituent at the 12 position, compared to the hydroxyl group of specified stereochemistry and (2) an ethyl group of specified stereochemistry at position 6 compared to no substituent.
Compound 1 differs from Compound 2 by a single methylene group in the linker and is therefore closer in structure to Compound 2 than either 6-ECDCA or Example 14 of Ehnsen et al. As stated at MPEP 716.02(e)(1),
Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961) (Claims to a 13-chloro substituted compound were rejected as obvious over nonchlorinated analogs of the claimed compound.  Evidence showing unexpected results for the claimed compound as compared with the 9-, 12-, and 14- chloro derivatives of the compound rebutted the prima facie case of obviousness because the compounds compared against were closer to the claimed invention than the prior art relied upon.).
The claimed compound in Ex parte Humber was compared to compounds which were not in the prior art, but were deemed to be structurally closer to the claimed compound than the cited prior art compounds. Thus, a comparison of Compound 2 to Compound 1 is probative of the obviousness of Compound 2.
As explained in the Declaration under 37 CFR 1.132 of Guoqiang Wang, Ph.D., filed July 25, 2017, Compound 2 is significantly more active than Compound 1 in the FXR agonist assay described in the instant specification at page 49, line 2, to page 50, line 16. In addition, Compounds 4 and 5, which have 5 carbon and 6 carbon linkers respectively, are also more active than Compound 1. As discussed by Dr. Wang, the increase in activity resulting from an increase of the linker length from three carbon atoms (-CH(CH3)(CH-)2-) to 4 carbon atoms (-CH(CH3)(CH2)3-) or more was unexpected.
This unexpected superior activity of Compound 2 in the FXR agonist assay compared to Compound 1 rebuts the prima facie case of obviousness.


    PNG
    media_image7.png
    837
    635
    media_image7.png
    Greyscale

Compound 1 corresponds to replacing the carboxylic acid group of 6-ECDCA of Pellicciari with a bioisosteric tetrazole ring (also illustrated in the 103(a) rejection above).  Compound 1 exhibits modest potency and high efficacy in the FXR agonist   Extending the chain length from 2 to 3, 3 to 4 and 4 to 5 methylene (-(CH2)-) groups, (i.e. instantly claimed Compounds 2, 4 and 5), results in less than a 5-fold increase in in vitro potency (EC50) and a 2-fold decrease in efficacy over the compound of Example 1.  As discussed in MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”.  
Appellant has merely concluded, but failed to explain why, these modest differences in the properties of potency and efficacy rise to the level of surprising or unexpected.  Furthermore, it is worth noting that the claimed compounds of instant application are not limited to the intended use of targeting human FXR (NR1H4) as documented in the declaration filed on 07/25/2017 (4th paragraph on page 6 of Appeal Brief filed on 12/21/2020). In this regard, FXR is a member of the nuclear receptor family of ligand-activated transcription factors that includes receptors for the steroid, retinoid, and thyroid hormones (See “Background of the Invention”, page 1 of instant specification). Accordingly, because there is no persuasive argument of surprising or unexpected results, the fact pattern described by Appellant in Ex Parte Humber is not controlling in the present Appeal. 
Accordingly, because the prior art (Ehnsen) teaches that modifying the length of the methylene chain (i.e. successive addition of -CH2- groups) at the same position of a steroid backbone as instantly claimed, results in comparable pharmacological activity (consistent with the Wilder Court’s reasoning in MPEP 2144.08), Appellant’s strategy to identify those homologue(s) having optimal properties equates to mere routine 


2)  Appellant argues (Brief, pages 6 – 8):

Even in the absence of the evidence of unexpected results presented in the Wang Declaration, the compounds of the instant claims are not obvious over the cited references. To obtain a compound of the instant claims beginning with the compound 6-ECDCA of Pellicciari et al., one of skill in the art would be required to (1) replace the carboxyl group of this compound with a 5-tetrazolyl ring and (2) lengthen the linker (consisting of carbon atoms 20, 22 and 23 in 6-ECDCA) connecting the tetrazole group to the steroid nucleus. As noted above, Herr refers to a study showing that the acidic functionality of the 2H-tetrazole moiety extends about 1.2 angstroms farther than that of a carboxylic acid group. In discussing the observed differences between carboxylic acid 4 and tetrazole analogue 5, Herr states:
In vitro evaluation revealed that the tetrazole 5 was 2.5 fold less potent versus 4, which was attributed to the increased difference between the two acidic sites, indicating an unfavorable fit between two important synergistic sites. (Herr, page 3381, right hand column)
The teaching of Herr is supported by Allen et al., J. Chem. Inf. Model. 2012, 52:857-866, (“Allen et al.”, filed as an Exhibit to the Amendment after Final dated March 21, 2019), which describes a study comparing the hydrogen bonding environments of 1H-tetrazole/tetrazolate and carboxyl/carboxylate groups using x-ray crystallographic data and ab initio calculations. Allen et al. states that “it is important to include the deprotonated pairing in the analysis since these species are most likely to be encountered under physiological conditions” (page 858, left hand column). Allen et al. also states that the tautomeric “2H-tetrazole substituents will deprotonate in vivo in exactly the same way as 1H-tetrazole”. Thus, for potential tetrazole containing drug molecules, the active species is likely to be the deprotonated tetrazolate, and the predominant tautomer (1H or 2H) present in the neutral compound is irrelevant. Moreover, Allen et al. states that:
... the H-bond environments around 1H-tetrazole and tetrazolate substituents extend further away, by ~1.2 Å, from the core of the connected molecule than for the -COOH and –COO- analogues.. .The ~1.2 Å expansion in the H-bond landscape in tetrazoles suggests that a similar effect might also be produced in carboxylates by addition of an additional spacer atom (X), e.g., to give -X-COOH as a substituent, so as to mimic the position of the tetrazole and to take better advantage of the active site flexibility, (page 865, left hand column)
Organic Chemistry, New York, John Wiley and Sons, 1980, pages 59 and 60, which was provided with Amendment filed August 6, 2018). This is consistent with the suggestion of Allen et al. to lengthen the distance of the carboxyl/carboxylate group from the core of the molecule by one bond length in situations in which the tetrazole derivative shows tighter binding to the protein target. If adding a linking atom to a carboxyl compound makes the carboxyl compound behave more like the corresponding tetrazole compound, conversely removing a linking atom from the tetrazole compound should make this compound behave more like the carboxyl compound. In contrast, the instant claims are drawn to tetrazole compounds which have linkers which are longer by at least one carbon atom than the linker in ECDCA of Pellicciari et al., which would be expected to make these tetrazole compounds behave less like ECDCA. There is nothing in the cited references that would have suggested that the substitution of carboxylic acid group with tetrazole and lengthening the linker would result in compounds having the biological activity of ECDCA, much less greater activity than tetrazole compounds having a linker the same length as or shorter than the linker in ECDCA.
Appellant’s arguments asserting, in brief, that the acidic functionality of the tetrazole/tetrazolate group is farther from the core of the molecule in which it is present than a corresponding carboxyl/carboxylate, is acknowledged but is not found to be persuasive.  Such an argument is contrary to the fact that the prior art recognizes a tetrazole ring is a bioisosteric replacement for a carboxylic acid.  As discussed in Herr,
5-substituted-1H-tetrazoles have found common usage as isosteric replacement for the carboxylic acid moiety, wherein the term bioisosteric refers to the concept in which functional groups that have similar physicochemical properties may be interchangeable, resulting in similar biological properties (Emphasis added).  
In Figure 1 of Herr (below), it is clear that “replacement” means the tetrazole moiety is attached directly to the carbonyl carbon (carbon ‘5’ as shown in the Figure below).  

    PNG
    media_image4.png
    260
    722
    media_image4.png
    Greyscale

Appellant’s argument that further, smaller changes in chain length may serve to optimize pharmacological activity following replacement of a carboxylic acid with a tetrazole, on a case-by-case basis, is acknowledged.  However, said argument fails to overcome whether said replacement would have been prima facie obvious in view of the art-recognized common usage of a tetrazole as a bioisosteric replacement of a carboxylic acid.
3)  Appellant argues (Brief, page 8):

Further, the Examiner’s allegation that the observed loss of activity over time of 6-ECDCA in the rat cholestasis model as taught by Pellicciari et al. would have motivated one of ordinary skill in the art to modify 6-ECDCA with an isosteric moiety, such as a tetrazole, is incorrect. In the experiment disclosed by Pellicciari et al., 6-ECDCA was infused into rats at a rate of 3 pmol/kg/min. Thus, 6-EDCDA was being continuously administered, and the decrease in activity of the compound over time therefore was not due to metabolism of the compound. There would therefore have been no reason for one of skill in the art to modify 6-ECDCA to increase its metabolic stability. In fact, as the reason for the decrease in activity is not addressed by Pellicciari et al., the reference provides no guidance toward modifying 6-ECDCA to prolong its activity.

Appellant’s argument regarding the loss of activity over time of 6-ECDCA infused into rats is acknowledged.  The Office acknowledged, on pages 12 – 13 of the Office Action mailed 5/22/2020 that Pellicciari does not explicitly address the loss of activity by 6-ECDCA over time and thus the reasons for this observation are unclear.  However, Pellicciari’s silence regarding the loss of activity does not render the claimed invention non-obvious because, as discussed in the current rejection, there is motivation to 
Further, as discussed above, Ehnsen provides an example using structurally related series of tetrazole compounds tethered to a steroid at the same position of the steroid nucleus in Pellicciari and in the instantly claimed compounds which maintains pharmacological activity (i.e. a reasoanble expectation of success).   
Accordingly, absent a showing of a surprising or unexpected result, replacing a carboxylic acid with a tetrazole would have been prima facie obvious for the reasons stated above, with a reasoanble expectation of retaining biological activity.
4)  Appellant argues (Brief, pages 8 – 9):

Moreover, contrary to the Examiner’s contention, the compounds of Enhsen et al. have a different biological activity than the compounds of Pellicciari et al. different biological activity than the compounds of Pellicciari et al. Enhsen et al. teaches that the bile acid derivatives disclosed therein are useful for lowering cholesterol levels. Enhsen et al. shows that certain compounds inhibit Na+ dependent 3H-taurocholate uptake by brush border membrane vesicles. There is nothing in Enhsen et al. that teaches or suggests that this process is associated with FXR activity or that these compounds are FXR agonists. 

The claimed compounds have unexpectedly greater activity as FXR receptor agonists than the structurally closest compound disclosed in the instant application. In addition, one of skill in the art would not have been motivated by the teachings of Pellicciari et al., Herr and Enhsen et al., taken separately or in combination, to modify the compounds of Pellicciari et al. to produce a compound of the instant claims. Claims 1, 5, 15 and 17 are therefore not obvious over these references.

Appellant’s argument regarding the biological activity of the compounds of Enhsen is acknowledged but is inaccurate.  Nowhere in the prosecution history, much less in the current 103(a) rejection, is it stated that the biological activity of the homologous series of tetrazole compounds of Enhsen exhibit FXR agonist activity (the activity of 6-ECDCA in Pellicciari).  Appellant may be misconstruing the statement in the current 103(a) rejection that the compounds 4 and 14 of Enhsen exhibit “comparable pharmacological activity”.  Said statement makes no reference to the compounds of Pellicciari, but to each of the compounds of Ehnsen (i.e. the homologous series of tetrazole compounds of Ehnsen exhibit comparable pharmacological activity to one another).  
The fact that the compounds of Ehnsen exhibit biological activity that is different from Pellicciari is not relevant because Ehnsen has been applied in the current rejection as an example to illustrate that the prior art recognizes that extending the length of a methylene chain tethered to a tetrazole at the same position of the steroid nucleus in Pellicciari and the instantly claimed compounds maintains pharmacological activity.  This illustration is consistent with the Wilder Court’s reasoning in MPEP 2144.08 and thus renders the claimed invention prima facie obvious.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DENNIS HEYER/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628   
                                                                                                                                                                                                     /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.